                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LOLITA DUGLAS,
                        Plaintiff                                 CIVIL ACTION

                v.

AVENUE OF THE ARTS DENTAL et al.,                                 No. 21-2145
               Defendants

                                              ORDER

        AND NOW, this 24th day of May, 2021, Plaintiff Lolita Duglas having submitted an

unsigned letter Complaint (ECF No. 1) to the Court without either paying the fees to commence a

civil action or filing a motion to proceed informa pauperis, it is ORDERED that:

        1.      If Ms. Duglas seeks to proceed with this action she must, within thirty (30) days

of the date of this Order, either (1) pay $402 (comprising the $350 filing fee and the $52

administrative fee) to the Clerk of Court, or (2) file a motion to proceed informa pauperis.

        2.      The Clerk of Court shall email Ms. Duglas an appropriate non-prisoner application

to proceed in forma pauperis, bearing the above civil action number. Ms. Duglas may use this

form to seek leave to proceed in forma pauperis if she cannot afford to pay the fees to commence

this    case.         This     form     1s    also        available   on   the     Court's     website

http://www.paed.uscourts.gov/documents/forms/ifpl.pdf.

        3.      Additionally, if Ms. Duglas seeks to proceed by way of a complaint in this Court,

she must, within thirty (30) days of the date of this Order, file a hand signed amended complaint.

Any amended complaint must identify all defendants in the caption of the amended complaint in

addition to identifying them in the body of the amended complaint, shall state the basis for

Ms. Duglas' s claims against each defendant.             The amended complaint shall be a complete

document that does not rely on the initial letter Complaint or other papers filed in this case to state


                                                     1
 a claim. When drafting her amended complaint, Ms. Duglas should be mindful of the deficiencies

in her initial letter Complaint as discussed in the accompanying memorandum. Upon the filing of

an amended complaint, the Clerk shall not make service until so ordered by the Court.

        4.      The Clerk of Court shall also email Ms. Duglas a blank copy of the Court's form

complaint bearing the above civil action number, which she may use to file an amended complaint

that complies with Federal Rules of Civil Procedure 8 and 10 by clearly setting out the names of

the parties in the caption.           This form is also available on the Court's website

http://www. paed. uscourts.govI documents/forms/frmcgenf. pdf.

        5.      If Ms. Duglas did not intend to initiate a lawsuit by mailing the le;ter to the Court,

or if, after review of this Order, Ms. Duglas should decide not to further pursue this action, she

may file a Notice of Dismissal Pursuant to Federal Rule of Civil Procedure 41(a). 1

        6.      If Ms. Duglas fails to comply with this Order, her case may be dismissed ~ithout

further notice for failure to prosecute.


                                                                 co~




       1
           Federal Rule of Civil Procedure 41(a)(l)(A)(i) provides in pertinent part that "the
plaintiff may dismiss an action without a court order by filing: ... a notice of dismissal before the
opposing party serves either an answer or a motion for summary judgment[.]"
                                                 2
